PER CURIAM.
Petitioners obtained a writ of review seeking review of the decision of the City of Salem adopting a sign ordinance eliminating free-standing signs. The circuit court quashed the writ and petitioners contend on appeal that the writ of review is a "* * * proper remedy for challenging failure to apply the LCDC [Land Conservation and Development Commission]' goals to a legislative land-use decision.” Assuming, arguendo, that a sign ordinance is a land-use decision, the fact remains that a legislative land-use decision is not subject to judicial scrutiny in a writ of review proceeding. Parelius v. City of Lake Oswego, 22 Or App 429, 539 P2d 1123 (1975); Culver v. Dagg, 20 Or App 647, 532 P2d 1127, rev den (1975).
Affirmed.